The plaintiff herein claims compensation for an accidental injury sustained by him while in the employ of the defendant on March 25, 1923. He was taken to a hospital in February, 1924, and defendant soon after filed a report of noncompensable accident. Plaintiff's application for adjustment thereof was filed with the department of labor and industry on March 5, 1934, an award *Page 140 
made by a deputy commissioner on May 18, 1934, and affirmed by the department on August 29th of that year.
Plaintiff's claim for compensation was barred by the lapse of time. See Hajduk v. Revere Copper  Brass, Inc., 268 Mich. 220.
The award is vacated.
POTTER, C.J., and NORTH, FEAD, WIEST, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred.